SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (AMENDMENT NO. _2_)* Sun Hydraulics Corp. (Name of Issuer) Common Stock, Par Value $0.001 (Title of Class of Securities) 866942105 (CUSIP Number) August 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.866942105 13G Page 2 of 5 Pages 1 NAMES OF REPORTING PERSONS Brown Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.68% 12 TYPE OF REPORTING PERSON IA, CO CUSIP NO.866942105 13G Page 3 of 5 Pages Item 1. (a) Name of Issuer: Sun Hydraulics Corporation (b) Address of Issuer’s Principal Executive Offices: 1500 West University Parkway Sarasota, Florida34243 Item 2. (a) Name of Person Filing: Brown Capital Management, LLC (b) Address of Principal Business Office or, if None, Residence: 1201 N. Calvert Street Baltimore, Maryland 21202 (c) Citizenship: Maryland (d) Title of Class of Securities: Common Stock, Par Value $0.001 (e) CUSIP Number: Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [] Broker or dealer registered under Section 15 of the Exchange Act. (b) [] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [] Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) [] Investment company registered under Section 8 of the Investment Company Act. (e) [ x] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) [] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) [] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). CUSIP NO.866942105 13G Page 4 of 5 Pages Item 4. Ownership. (a) Amount beneficially owned: (b) Percent of class: 10.68% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: None (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: None Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [] Item 6. Ownership of More than Five Percent on Behalf of Another Person. All of the shares of Common Stock set forth in Item 4 are owned by various investment advisory clients of Brown Capital Management, LLC, which is deemed to be a beneficial owner of those shares pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, due to it discretionary power to make investment decisions over such shares for its clients and/or its ability to vote such shares. In all cases, persons other than Brown Capital Management, LLC have the right to receive, or the power to direct the receipt of, dividends from, or the proceeds from the sale of the shares. No individual client holds more than five percent of the class. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable Item 8. Identification and Classification of Members of the Group. Not applicable Item 9. Notice of Dissolution of Group. Not applicable CUSIP NO.866942105 13G Page 5 of 5 Pages Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Brown Capital Management, LLC By: /s/ Eddie C. Brown Name: Eddie C. Brown Title: President Date: September 7, 2011
